DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. in US Patent № 9,824,095, hereinafter called Taylor, in combination with . 
In regard to claim 1, Taylor teaches an apparatus comprising: 
a data storage system comprising: 
a plurality of compute nodes interconnected with a plurality of drives (“In summary, embodiments of the present invention facilitate storing and accessing data in a distributed filesystem. A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency.” Column 59 line 15); 
a storage object on which data is logically stored (“Using such techniques, cloud controllers can treat the cloud storage system as an object store.” Column 15 line 40), the storage object being backed by the drives (“These requests are presented to a storage management system that includes a transactional filesystem 308 that manages a set of filesystem metadata 310 and a local storage system 312.” Column 8 line 33); 
and a targetless (i.e. copy-on-write) snapshot scheduler than generates targetless snapshots of the storage object (“Alternatively, such operations may be scheduled at regular time intervals.” Column 39 line 8), 
However, although Taylor teaches a targetless snapshot schedule (“Alternatively, such operations may be scheduled at regular time intervals.” Column 39 line 8), and a plurality of policy objects (“In some embodiments, locality policies can specify the
synchronization and management of metadata and data.” Column 53 line 54) he fails to expressly teach that the targetless snapshot scheduler comprising: 
a plurality of policy objects, each policy object defining a corresponding targetless snapshot schedule;
metadata that associates selected ones of the policy objects with the storage object; 
and instructions that independently create targetless snapshots of the storage object for each targetless snapshot schedule associated with the policy objects associated with the storage object.
Mutalik teaches a plurality of policy objects, each policy object defining a corresponding targetless snapshot schedule (“Data Management Virtualization Engine 306 manages all of the lifecycle of the application data as specified in SLA. It manages potentially a large number of SLAs for a large number of applications.” Paragraph 0098, wherein “Snapshot policy 39004 can ensure that the application 39002 is snapped at periodic intervals and cataloged at the system 39011 as snapshot image 39008. Snapshot policy 39004 has details about frequency of running the snapshot, how long the snapshot should be retained and exclusion criteria such as day of week or month when the snapshot need to be run or excluded.” Paragraph 0502); 
metadata that associates selected ones of the policy objects with the storage object (“This application is referred inside the Copy Data System as Source Application
39003 and it is protected using various policies that adhere to the service level agreement for protecting this application. One method of protection is to take a snapshot 39007 of the application 39002 data.” Paragraph 0502); 
and instructions that independently create targetless snapshots of the storage object for each targetless snapshot schedule associated with the policy objects 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system for copy-on-write snapshots that includes policies, as taught by Taylor, to include per-object policies that define a corresponding schedule and a scheduler that uses those policies to schedule execution, as taught by Mutalik. It would have been obvious because it represents the use of a known technique (i.e. the multiple service-level-agreeement policy system taught by Mutalik) to improve similar devices (i.e. the historical data snapshot system taught by Taylor and the historical data snapshot system taught by Mutalik) in the same way (i.e. replicating data based on the individual needs of that data.) One would have been motivated to do so in order to more accurately capture business requirements, as taught by Mutalik (“This form of a Service Level Agreement allows the representation of the schedule of daily, weekly and monthly business activities, and thus captures business requirements for protecting and managing application data much more accurately than traditional RPO and RPO based schemes,” paragraph 0204) 
In regard to claims 10 and 19, they are substantially similar to claim 1, and accordingly are rejected under similar reasoning.

In regard to claim 2, Mutalik further teaches that each policy object comprises a count that indicates a maximum number of targetless snapshots to be maintained in accordance with the targetless snapshot schedule associated with the policy object number of snapshots to be preserved for a short time, such as 10 minutes, and a lesser number of snapshots to be preserved for a longer time, such as 8 hours;” paragraph 0205).
In regard to claim 11, it is substantially similar to claim 2, and accordingly is rejected under similar reasoning.

In regard to claim 3, Mutalik further teaches that each policy objects comprises a time interval that indicates an elapsed time between creation of successive targetless snapshots in accordance with the targetless snapshot schedule associated with the policy object (“Business requirements may dictate for example that snapshot copies be created every hour during regular working hours, but only once every four hours outside of these times.” Paragraph 0203).
In regard to claim 12, it is substantially similar to claim 3, and accordingly is rejected under similar reasoning.

In regard to claim 4, Mutalik further teaches that each policy objects comprises a schedule ID that identifies the targetless snapshot schedule associated with the policy object (“The name attribute 701 allows each Service Level Agreement to have a unique name,” paragraph 0197).
In regard to claim 13, it is substantially similar to claim 4, and accordingly is rejected under similar reasoning.

In regard to claim 5, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that use metadata to learn which schedule IDs are associated with a selected storage object (“Service Level Agreements are created and modified by the user through a user interface on a management workstation. These agreements are electronic documents stored by the Service Policy Engine in a structured SQL database or other repository that it manages. The policies are retrieved, electronically analyzed, and acted upon by the Service Policy Engine through its normal scheduling algorithm as described below” paragraph 0207).
In regard to claim 14, it is substantially similar to claim 5, and accordingly is rejected under similar reasoning.

In regard to claim 6, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that use the learned schedule IDs to identify corresponding policy objects (“Metadata, such as the version number of the application, may also be stored for each application along with the snapshot. When a SLA policy is executed, application meta data is read and used for the policy. This metadata is stored along with the data objects,” paragraph 0217).
In regard to claim 15, it is substantially similar to claim 6, and accordingly is rejected under similar reasoning.

In regard to claim 7, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that apply schedules defined by the identified policy objects to the selected storage object (“The Service Policy Engine contains the Service 
In regard to claim 16, it is substantially similar to claim 7, and accordingly is rejected under similar reasoning.

In regard to claim 8, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that create new targetless snapshots at time intervals specified by the identified policy objects (“Snapshot policy 39004 has details about frequency of running the snapshot” paragraph 0502).
In regard to claim 17, it is substantially similar to claim 8, and accordingly is rejected under similar reasoning.

In regard to claim 9, Mutalik further teaches that the targetless snapshot scheduler comprises instructions that discard an oldest snapshot created under a schedule if a count specified for that schedule would be exceeded by creating a new targetless snapshot under that schedule (“The "Remove" operation is invoked by the object manager when the policy manager determines that an object's retention period has expired” paragraph 0255, note that the combination of a frequency of snapshots and a retention interval implicitly create a policy about number of snapshots to retain).
In regard to claim 18, it is substantially similar to claim 9, and accordingly is rejected under similar reasoning.

In regard to claim 20, Mutalik further teaches 
learning schedule IDs associated with a selected storage object (“Service Level Agreements are created and modified by the user through a user interface on a management workstation. These agreements are electronic documents stored by the Service Policy Engine in a structured SQL database or other repository that it manages. The policies are retrieved, electronically analyzed, and acted upon by the Service Policy Engine through its normal scheduling algorithm as described below” paragraph 0207);
using the learned schedule IDs to identify corresponding policy objects (“Metadata, such as the version number of the application, may also be stored for each application along with the snapshot. When a SLA policy is executed, application meta data is read and used for the policy. This metadata is stored along with the data objects,” paragraph 0217); 
applying schedules defined by the identified policy objects to the selected storage object (“The Service Policy Engine contains the Service Policy Scheduler 902, which examines all of the Service Level Agreements configured by the user and makes scheduling decisions to satisfy Service Level Agreements.” Paragraph 0218); 
creating new targetless snapshots at time intervals specified by the identified policy objects (“Snapshot policy 39004 has details about frequency of running the snapshot” paragraph 0502);
and discarding an oldest snapshot created under a schedule if a count specified for that schedule would be exceeded by creating a new targetless snapshot under that schedule (“The "Remove" operation is invoked by the object manager when the policy manager determines that an object's retention period has expired” paragraph 0255, note .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent № 9,529,808 teaches a system which uses copy-on-write snapshots with scheduling.
US Patent Application Publication № 2012/0123999 teaches a system which determines snapshotting using service level agreements.
The article “Bitrot and atomic COWs: Inside “next-gen” filesystems” teaches about copy-on-write snapshots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167